UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1815



KENNETH A. GREENE,

                                                Plaintiff - Appellant,

          versus


BALTIMORE GAS AND ELECTRIC COMPANY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-04-1867-WDQ)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth A. Greene, Appellant Pro Se. Barbara Ann Gaughan,
CONSTELLATION ENERGY GROUP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kenneth A. Greene appeals the district court’s order

denying his motion for a preliminary injunction and dismissing his

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Greene v. Baltimore Gas and Elec. Co., No.

CA-04-1867-WDQ (D. Md. June 18, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -